Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT AND GENERAL RELEASE

between

Frits van Paasschen

and

Starwood Hotels & Resorts Worldwide, Inc.

This Separation Agreement and General Release (this “Separation Agreement”) is
made and entered into as of the 16th day of February 2015 by and between Frits
van Paasschen, a resident of Connecticut (“Executive”), and Starwood Hotels &
Resorts Worldwide, Inc., a Maryland corporation (hereinafter, the “Company”).

WHEREAS, Executive and the Company are parties to an agreement, dated April 18,
2013, (the “Employment Agreement”), which sets forth the terms and conditions of
Executive’s employment as an employee with the Company as Chief Executive
Officer;

WHEREAS, Executive will resign immediately from all of his positions with the
Company and its affiliates;

WHEREAS, the Company and Executive have agreed upon and desire to confirm the
arrangements relating to Executive’s resignation from the employ of the Company
as well as his resignation from the Board of Directors of the Company and the
parties wish to resolve and settle all claims between Executive and the Company
in accordance with, and in consideration of the terms and provisions set forth
herein;

NOW THEREFORE, it is hereby agreed, by and between the Company and Executive,
for the good and sufficient consideration set forth below, as follows:

1. RESIGNATION. Executive hereby irrevocably resigns his employment with the
Company and each of its affiliates and resigns his position as a Director of the
Company and each of its affiliates. Executive’s last day as Chief Executive
Officer of the Company and the effective date of his resignation from the Board
of Directors shall be February 13, 2015 (“Last Day Worked”) and his separation
from employment shall be close of business on February 28, 2015 (hereinafter,
the “Resignation Date”). The Company and Executive both hereby agree to waive
any and all notice requirements contained in the Employment Agreement. Effective
as of the Last Day Worked, Executive hereby resigns from all officerships,
directorships, trusteeships and other positions he holds, in whole or in part,
by virtue of his association with the Company and its subsidiaries, affiliates
or other related entities, and he shall execute and deliver such additional
documents or instruments, if any, as may be requested by the Company to confirm
or effectuate any such resignations. The Company acknowledges receipt of
Executive’s notice of intention to resign on February 13, 2015, with a
separation of employment effective close of business on February 28, 2015,
consistent with Section 2.4 of his Employment Agreement. The



--------------------------------------------------------------------------------

EXECUTION COPY

 

parties acknowledge and agree that the Resignation Date marks the “separation
from service” for purposes of Treasury Regulations Section 1.409A-1(h).

2. TERMINATION OF EMPLOYMENT AGREEMENT. Except as provided for in this
Separation Agreement, the Employment Agreement is terminated and superseded by
this Separation Agreement. Capitalized terms not defined herein shall have the
meaning set forth in the Employment Agreement.

 

3. COMPENSATION; BENEFITS; EQUITY INTERESTS.

a. The Company will pay Executive for all “Accrued Benefits,” including: (A) an
amount equal to Executive’s unpaid Base Salary earned, and any accrued and
unpaid vacation pay, through the Resignation Date, which shall be paid on the
next payroll date occurring on or following the Resignation Date, (B) the unpaid
bonus earned for 2014 in the amount of $1,875,000.00, which unpaid bonus shall
be paid when 2014 bonuses are paid to senior executives (but not later than
March 15, 2015), and (C) unreimbursed expenses, which shall be payable in
accordance with Company policy (subject to compliance with the Company’s expense
reimbursement guidelines).

b. Executive agrees that the compensation, equity and benefits set forth this
Separation Agreement represent the sole compensation, equity or benefits due or
to become due to Executive in connection with his employment and his separation
from employment. No further or other payments, compensation, bonuses, vacation
pay or benefits are or shall become due or payable at any time by the Company,
other than as provided in this Separation Agreement.

c. Executive’s participation as an active employee, and if applicable
Executive’s dependent(s)’ coverage, under all employee health benefit plans
sponsored by the Company shall end close of business on February 28, 2015. As
required by law, Executive shall receive separate notification from the Company
regarding Executive’s and Executive’s dependent(s)’ right to continue
participation in any group health care benefit plan sponsored by the Company at
Executive’s and/or Executive’s dependent(s)’ own expense under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) subject to any applicable
requirements for continuation of coverage as set forth by COBRA. The Company has
agreed to waive Executive’s obligation to pay the 2% administrative charge for
the first 24 months of such coverage. In addition, the Company has agreed to pay
Executive, on the Resignation Date, a lump sum cash payment equal to $25,255.75,
subject to applicable tax withholdings, in full satisfaction of the Company’s
obligations under Section 3.4(a)(iii) of the Employment Agreement.

d. Executive shall be entitled to retain his cellular phone and iPad and the
Company shall cooperate with Executive in transferring his cellular telephone
number to his personal account, provided that the Company shall remove Company
data from these devices before they are delivered to Executive.

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

e. Except with respect to the performance share awards granted on February 28,
2013 (the “2013 Award”) and February 28, 2014 (the “2014 Award”, and
collectively, the “Performance Share Awards”), following the ordinary course
vesting of his outstanding compensatory equity awards through February 28, 2015,
Executive will thereafter immediately cease vesting in, and will thereafter
immediately forfeit all right, title and interest in or to, all then outstanding
but unvested or unearned equity awards, including but not limited to stock
options, restricted stock, and deferred units. With respect to each of the
Performance Share Awards, at the conclusion of the 3 year performance periods,
when the Compensation Committee determines actual performance for each such
award for current employees, Executive will become vested in 2/3rds of the
number of shares that would otherwise have been earned under the 2013 Award
based on actual performance, and 1/3 of the of the number of shares that would
otherwise have been earned under the 2014 Award, as determined based on actual
performance. Executive may exercise any vested options for a period of 30 days
in accordance with the terms of the applicable equity plan and award agreement
as they apply in the context of Executive’s termination hereunder. Nothing in
this Separation Agreement modifies the terms of his outstanding awards or of the
applicable equity plans under which such awards were granted.

f. To the extent that Executive has account balances under the Starwood Hotels &
Resorts Worldwide, Inc., Deferred Compensation Plan (the “Deferred Compensation
Plan”) or pursuant to the Starwood Hotels & Resorts Worldwide, Inc. Savings and
Retirement Plan (the “Savings and Retirement Plan”), such account balances shall
be distributed in accordance with such plan and the elections previously made by
Executive with respect thereto (including in a manner that will not subject such
distributions to any excise tax or additional payment pursuant to 409A). Nothing
in this Separation Agreement modifies the terms of the Deferred Compensation
Plan or the Savings and Retirement Plan, or Executive’s elections under each
plan.

 

4. CONSULTING PERIOD AND SEPARATION PAYMENTS.

a. Subject to Executive’s satisfaction of the release requirement described in
Section 5 of the Separation Agreement and Executive’s compliance with his
obligations under Sections 6 and 7 of this Separation Agreement, upon the
Resignation Date, Executive shall assume the responsibilities of a consultant to
the Company for a three-month period from March 1, 2015 to May 31, 2015 (the
“Consulting Period”). For the Consulting Period, Executive shall provide such
services as are requested by the Board or by the interim or new CEO from time to
time (the “Consulting Services”). For the avoidance of doubt and subject to
Executive’s obligations pursuant to Section 6, the Company acknowledges and
agrees that Executive will be permitted to seek and/or obtain new employment
during the Consulting Period and that the Consulting Services will be performed
at such times and in such locations as are reasonably convenient to Executive,
taking into account Executive’s other professional and personal commitments.

 

- 3 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

b. During the Consulting Period, the Company shall pay Executive a monthly
consulting fee in the amount of $104,166.67, minus all taxes and withholdings
(“Consulting Fees”). The Company will pay the Consulting Fees within 15 days of
the conclusion of each month. Other than as set forth in this Section 4,
Executive shall not be entitled to any other compensation or benefits with
respect to the Consulting Period and shall not vest in any previously granted
awards during the Consulting Period.

c. The Company will reimburse Executive, pursuant to its regular business
practice, for reasonable, documented ordinary and necessary business expenses
incurred in performing the Consulting Services, provided that these expenses
have been pre-approved in writing by the Company’s Chief Executive Officer.

d. Upon the completion of the Consulting Period, and in exchange for Executive’s
signing and returning and not revoking the Release attached hereto as Exhibit A,
so that such Release is effective not earlier than May 31, 2015 and not later
than June 30, 2015, and Executive’s compliance with his obligations under
Section 6 and 7 of this Separation Agreement, the Company will pay Executive:

i. A lump sum severance payment equal to $7,187,500.00, which is calculated as
the sum of (x) $2,187,500, being twenty-one (21) times the sum of Executive’s
monthly Base Salary in effect on the Resignation Date ($104,166.67) and
(y) $5,000,000, being two (2) times the Target Bonus amount in effect on the
Resignation Date. The Company will pay this lump sum amount on June 30, 2015.

ii. 1/6th of the 2015 bonus (that is, an amount pro-rated through the
Resignation Date), earned by and payable to the Executive in accordance with,
and subject to, (x) the terms of the Annual Incentive Plan (“AIP”) based on
actual results for fiscal year 2015 (determined without regard for any exercise
of negative discretion by the Board or applicable Committee thereof under the
AIP that is applied disproportionately to Executive) and (y) payroll policies in
effect at the Company (as if Executive were employed at the time). The Company
will pay this amount in a single lump sum on the earlier of (A) March 15, 2016,
and (B) the date such 2015 bonuses are paid to other senior executives following
the conclusion of fiscal year 2015. Executive understands and agrees that, from
and after February 13, 2014, the Company will not grant additional compensatory
equity awards to Executive, regardless of any representations in the Employment
Agreement to the contrary.

e. Each and every payment under this Separation Agreement is intended to be a
“separate payment” for purposes of U.S. Internal Revenue Code Section 409A
(“Section 409A”). Furthermore, the Company will use commercially reasonable good
faith efforts so that each payment under this Separation Agreement will be made
in compliance with Treasury Regulations Section 1.409A-1(b)(4) so as to be
exempt from adverse taxation under Section 409A. For clarity, payments under the
Deferred Compensation Plan and

 

- 4 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

the Savings and Retirement Plan are not deemed payments under this Separation
Agreement.

 

5. RELEASE.

a. Executive, on behalf of himself and anyone claiming through him, hereby
agrees, except to the extent such right may not be waived by law, not to sue the
Company or any of its divisions, subsidiaries, affiliates or other related
entities (whether or not such entities are wholly owned) or any of the past,
present or future directors, officers, administrators, trustees, fiduciaries,
employees, agents, and attorneys or any of such other entities, or the
predecessors, successors or assigns of any of them (hereinafter referred to as
the “Released Parties”). Executive agrees to and hereby does release and
discharge, fully, finally and forever, the Released Parties from any and all
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands of any nature whatsoever, in law or in equity, both known
and unknown, asserted or not asserted, foreseen or unforeseen, which Executive
ever had or may presently have against any of the Released Parties arising from
the beginning of time up to the time Executive signs this Separation Agreement,
including, without limitation, all matters in any way related to the Employment
Agreement, Executive’s employment by the Company or any of its subsidiaries or
affiliates, the terms and conditions thereof, any failure to promote Executive
and the termination or cessation of Executive’s employment with the Company or
any of its subsidiaries or affiliates, and including, without limitation, any
and all claims arising under the Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act (the “ADEA”), the Older Workers’ Benefit
Protection Act, the Family and Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Genetic Information Nondiscrimination Act, the New York State Human Rights Law
(Executive Law Art. 15, Sec. 290 et seq.) or any other federal, state, local or
foreign statute, regulation, ordinance or order, or pursuant to any common law
doctrine; provided, however, that nothing contained in this Separation Agreement
shall apply to, or release the Company from, any obligation of the Company
contained in Article 4 or in Article 7 of the Employment Agreement or any vested
benefit pursuant to any employee benefit plan of the Company, and this
Separation Agreement does not waive rights or claims that arise after the time
Executive signs it below. The consideration offered in the Employment Agreement
is accepted by Executive as being in full accord, satisfaction, compromise and
settlement of any and all such claims or potential claims, and Executive
expressly agrees that he is not entitled to, and shall not receive, any further
recovery of any kind from the Company or any of the other Released Parties, and
that in the event of any further proceedings whatsoever based upon any matter
released herein, neither the Company nor any of the other Released Parties shall
have any further monetary or other obligation of any kind to Executive,
including any obligation for any costs, expenses or attorneys’ fees incurred by
or on behalf of Executive. Executive agrees that he has no present or future
right to employment with

 

- 5 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

the Company or any of the other Released Parties and that he will not apply for
or otherwise seek employment with any of them.

b. The “covenant not to sue” contained in the first sentence above does not
prevent or prohibit Executive from filing any administrative complaint or charge
against the Released Parties with any federal, state, or local agency, including
for instance, the U.S. Equal Employment Opportunity Commission or the U.S.
Department of Labor, but Executive understands that by signing this Separation
Agreement, he will have no right to recover monetary damages or obtain
individual relief of any kind in such proceeding with respect to claims released
or waived by this Separation Agreement. Similarly, the “covenant not to sue”
does not prevent Executive from seeking a judicial determination of the validity
of his release of claims under the ADEA.

c. Executive expressly represents and warrants that he is the sole owner of the
actual and alleged claims, demands, rights, causes of action and other matters
that are released herein; that the same have not been transferred or assigned or
caused to be transferred or assigned to any other person, firm, corporation or
other legal entity; and that he has the full right and power to grant, execute
and deliver the general release, undertakings and agreements contained herein.

 

6. RESTRICTIVE COVENANTS.

a. NO ACQUISITIONS, BENEFICIAL OWNERSHIP, MERGERS OR OTHER BUSINESS COMBINATION.
During the two-year period commencing from the Effective Date of this Separation
Agreement, Executive will not, directly or indirectly (whether or not pursuant
to any legally binding agreement or commitment), (i) acquire, or offer to
acquire, beneficial ownership (as defined under Section 13D of the Securities
Exchange Act of 1934) of any equity securities of the Company, (ii) acquire, or
offer to acquire, beneficial ownership of any options or other rights to acquire
any equity securities of the Company (whether or not exercisable only after the
passage of time or the occurrence of an event), (iii) offer to enter into any
merger, business combination, sale of all or substantially all assets, or
similar transaction, involving the Company or any acquisition of voting control
of the Company (a “Restricted Transaction”), (iv) directly or indirectly
participate in, or cause the formation of, any group (as defined under
Section 13D of the Securities Exchange Act of 1934) which seeks to do any of the
foregoing or (v) propose, or publicly announce or otherwise disclose any request
for permission or any consent in respect of any of the foregoing. Nothing in
this Separation Agreement will prevent or prohibit the acquisition, receipt or
exchange by Executive of beneficial ownership of any equity securities of the
Company from the Company or pursuant to existing contracts to which the Company
or any of its subsidiaries, affiliates or other related entities is a party.

b. NONCOMPETITION. Executive agrees that for a period of two years from the
Effective Date (the “Noncompetition Period”), Executive shall not in any manner,
directly or indirectly (whether as an officer, director, employee, investor,
consultant, or

 

- 6 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

otherwise), engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business (a “Competing
Business”) in which Executive was involved or had knowledge was being conducted
or planned by the Company or any of its subsidiaries, as of the termination of
Executive’s employment, in any geographic area in which the Company or any of
its subsidiaries is then conducting such business. Nothing in this Paragraph
shall prevent Executive from being employed as Chief Executive Officer of an
enterprise which is engaged in a Competing Business if (i) such enterprise is a
diversified business enterprise and the revenues derived by such enterprise from
the Competing Business do not exceed 25% of the Company’s gross revenue for the
calendar year immediately preceding termination of Executive’s employment and
(ii) such enterprise is not one of the following: Accor; Choice Hotels
International; Club Med; Expedia, Inc.; Fairmont Hotels & Resorts Inc.; Four
Seasons Hotels Inc.; Hilton Hotels Corporation; Hyatt Corporation; Ian Schrager
Company; Intercontinental Hotel Group; Kimpton Hotels & Restaurant Group, Inc.;
Mandarin Oriental; Marriott International, Inc.; Morgans Hotel Group Co.; Sabre
Holdings; Shangri-La Hotels & Resorts; TRT Holdings (owns Omni); or Wyndham
Worldwide Corporation.

c. NONSOLICITATION. Executive further agrees that during the Noncompetition
Period Executive shall not (i) in any manner, directly or indirectly, assist,
solicit, induce or encourage, or attempt to assist, solicit induce, or
encourage, any employee of the Company or any of its subsidiaries, to terminate
or abandon his or her employment for any purpose whatsoever; or (ii) in
connection with any business to which the above Paragraph 6(b) applies, call on,
service, solicit or otherwise do business with any customer of the Company or
any of its subsidiaries.

d. Nothing in this Paragraph 6 shall prohibit Executive from being (i) a
stockholder in a mutual fund or a diversified investment company or (ii) an
owner of not more than one percent of the outstanding stock (at an original cost
less than $5,000,000) of any class of a corporation whose securities are
publicly traded, so long as Executive has no active participation in the
business of such corporation.

7. CONFIDENTIAL INFORMATION/RETURN OF COMPANY PROPERTY. Executive shall not, at
any time, make use of or disclose, directly or indirectly, any (i) trade secret
or other confidential or secret information of the Company or of any of its
subsidiaries or (ii) other technical, business, proprietary or financial
information of the Company or of any of its subsidiaries not available to the
public generally or to the competitors of the Company or to the competitors of
any of its subsidiaries (“Confidential Information”), except to the extent that
such Confidential Information (a) becomes a matter of public record or is
published in a newspaper, magazine or other periodical or on electronic or other
media available to the general public, other than as a result of any act or
omission of Executive or (b) is required to be disclosed by any law, regulation
or order of any court or regulatory commission, department or agency, provided
that Executive gives prompt notice of such requirement to the Company to enable
the Company to seek an appropriate protective order. Promptly and in any event
no later than March 1, 2015, Executive shall surrender to the Company all
records, memoranda, notes, plans, reports,

 

- 7 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

computer tapes and software and other documents and data which constitute
Confidential Information which Executive may then possess or have under
Executive’s control (together with all copies thereof). Executive agrees that
with regards to the computer owned by him personally, to the extent it contains
any Confidential Information or Company property, Executive will allow the
Company to have access to his personal computer and to remove from the computer
any such Confidential Information or Company property.

8. CONSENT TO JURISDICTION. The parties irrevocably agree that any action
arising out of or relating to this Separation Agreement or any of the
transactions contemplated hereby must be filed in any state or federal court
located in Fairfield County, Connecticut and each party hereby irrevocably
agrees that all claims in respect of such dispute or any suit, action proceeding
related thereto must be heard and determined only in such courts, and service of
process shall be deemed sufficient by (i) hand-delivery (with receipt
acknowledged) or (ii) e-mail as follows:

 

If intended for Executive:

Frits van Paasschen

At the most recent address for Executive shown on the payroll records of the
Company Email: fdirkvp@gmail.com

With a copy to Executive’s attorney:

Robert F. Simon, Esq.

Vedder Price

222 North LaSalle Street

Chicago, Illinois 60601

rsimon@vedderprice.com

If intended for the Company:

Starwood Hotels & Resorts Worldwide, Inc.
Attn: Kenneth Siegel, Esq.
One StarPoint

Stamford, Connecticut 06902 kenneth.siegel@starwoodhotels.com

With a copy to the Company’s attorney: Terri L. Chase
Jones Day
222 East 41st Street New York,
New York 10017 tlchase@jonesday.com

Both parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which such party may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.

9. SPECIFIC PERFORMANCE. Both parties acknowledge and agree that the breach of
any provision contained in this Separation Agreement (without giving effect to
any materiality

 

- 8 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

qualifiers) by a party would cause irreparable damage to the other party (the
“Non-Breaching Party), and that the Non-Breaching Party will not have an
adequate remedy at law. Therefore, the obligations of both parties under this
Separation Agreement shall be enforceable by a decree of specific performance
issued by any court of competent jurisdiction, and appropriate injunctive relief
may be applied for and granted in connection therewith. Such remedies shall,
however, be cumulative and not exclusive and shall be in addition to any other
remedies which any party may have under this Separation Agreement or otherwise.

10. ARBITRATION. In the event of any controversy, dispute or claim arising out
of or related to this Separation Agreement, the parties shall negotiate in good
faith in an attempt to reach a mutually acceptable settlement of such dispute.
If negotiations in good faith do not result in a settlement of any such
controversy, dispute or claim, it shall, except as otherwise provided for
herein, be finally settled by expedited arbitration conducted by a single
arbitrator selected as hereinafter provided (the “Arbitrator”) in accordance
with the Employment Arbitration and Mediation Rules and Procedures of the
American Arbitration Association (“National Rules”), subject to the following
(the parties hereby agreeing that, notwithstanding the provisions of Rule 1 of
the National Rules, in the event that there is a conflict between the provisions
of the National Rules and the provisions of this Separation Agreement, the
provisions of this Separation Agreement shall control):

a. The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by the AAA, and chosen by
Executive and the Company by each in turn striking a name from the list until
one name remains (with the Company being the first to strike a name).

b. The expenses of the arbitration shall be borne by the Company; and the
Company shall bear its own legal fees and expenses and pay, at least monthly,
all of Executive’s legal fees and expenses incurred in connection with such
arbitration, except that Executive shall reimburse the Company for his legal
fees and expenses paid by the Company if the arbitrator finds that Executive
brought an action in bad faith.

c. The Arbitrator shall determine whether and to what extent any party shall be
entitled to damages under this Separation Agreement; provided that no party
shall be entitled to punitive or consequential damages (including, in the case
of the Company, any claim for alleged lost profits or other damages that would
have been avoided had Executive remained an employee), and each party waives all
such rights, if any.

d. The Arbitrator shall not have the power to add to nor modify any of the terms
or conditions of this Separation Agreement. The Arbitrator’s decision shall not
go beyond what is necessary for the interpretation and application of the
provision(s) of this Separation Agreement in respect of the issue before the
Arbitrator. The Arbitrator shall not substitute his or her judgment for that of
the parties in the exercise of rights granted or retained by this Separation
Agreement. The Arbitrator’s award or other permitted

 

- 9 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

remedy, if any, and the decision shall be based upon the issue as drafted and
submitted by the respective parties and the relevant and competent evidence
adduced at the hearing.

e. The Arbitrator shall have the authority to award any remedy or relief
(including provisional remedies and relief) that a court of competent
jurisdiction could order or grant. The Arbitrator’s written decision shall be
rendered within sixty days of the closing of the hearing. The decision reached
by the Arbitrator shall be final and binding upon the parties as to the matter
in dispute. To the extent that the relief or remedy granted by the Arbitrator is
relief or remedy on which a court could enter judgment, a judgment upon the
award rendered by the Arbitrator shall be entered in any court having
jurisdiction thereof (unless in the case of an award of damages, the full amount
of the award is paid within 10 days of its determination by the Arbitrator).
Otherwise, the award shall be binding on the parties in connection with their
continuing performance of this Separation Agreement and, in any subsequent
arbitral or judicial proceedings between the parties.

f. The arbitration shall take place in New York, New York.

g. The arbitration and all filing, testimony, documents and information relating
to or presented during the arbitration proceeding shall be disclosed exclusively
for the purpose of facilitating the arbitration process and in any court
proceeding relating to the arbitration, and for no other purpose, and shall be
deemed to be information subject to the confidentiality provisions of this
Separation Agreement.

h. The parties shall continue performing their respective obligations under this
Separation Agreement notwithstanding the existence of a dispute while the
dispute is being resolved unless and until such obligations are terminated or
expire in accordance with the provisions hereof.

i. The parties may obtain a pre-hearing exchange of information including
depositions, interrogatories, production of documents, exchange of summaries of
testimony or exchange of statements of position, and the Arbitrator shall limit
such disclosure to avoid unnecessary burden to the parties and shall schedule
promptly all discovery and other procedural steps and otherwise assume case
management initiative and control to effect an efficient and expeditious
resolution of the dispute. At any oral hearing of evidence in connection with an
arbitration proceeding, each party and its counsel shall have the right to
examine its witness and to cross-examine the witnesses of the other party. No
testimony of any witness, or any evidence, shall be introduced by affidavit,
except as the parties otherwise agree in writing.

j. Notwithstanding the dispute resolution procedures contained in this
Section 10, either party may apply to any court sitting in Fairfield County,
Connecticut (i) to enforce this agreement to arbitrate, (ii) to seek provisional
injunctive relief so as to maintain the status quo until the arbitration award
is rendered or the dispute is otherwise resolved, (iii) to confirm any
arbitration award, or (iv) to challenge or vacate any final judgment, award

 

- 10 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

or decision of the Arbitrator that does not comport with the express provision
of this section.

11. GOVERNING LAW. This Separation Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and performed in such state and without regard to the conflicts or choice
of law provisions thereof that would give rise to the application of the
domestic substantive law of any other jurisdiction.

12. HEADINGS. All sections, captions or titles in this Separation Agreement are
inserted for convenience of reference only and shall not affect or be utilized
in construing or interpreting this Separation Agreement.

13. ENTIRE AGREEMENT. This Separation Agreement contains, and is intended to
contain, a complete statement of the entire agreement and understanding of the
parties with respect to the subject matter hereof, and supersedes all prior
statements, representations, discussions, agreements, draft agreements, and
undertakings whether written or oral, express or implied, of any and every
nature with respect thereto (other than with respect to the references herein to
the treatment of equity awards under the terms of all applicable equity award
agreements and equity plans). The parties agree and affirm that the only
consideration for the execution of this Separation Agreement are the terms
stated herein and that there are no other promises or agreements of any kind
which have caused them to execute this agreements between them.

14. NO ADMISSION OF LIABILITY. Nothing contained in this Separation Agreement
and nothing done in contemplation of or pursuant to this Separation Agreement is
intended to be nor shall it be construed to be, an admission of liability or
unlawful conduct by either party hereto, all such liability being expressly
denied.

15. COOPERATION. Upon reasonable prior request, Executive agrees to cooperate
with the Company Releasees in connection with any present or future litigation
or regulatory proceeding brought against the Company Releasees, to the extent
the Company deems Executive’s cooperation necessary. Such cooperation may
include, but shall not be limited to, meeting with the Company Releasees’
counsel and providing testimony if so requested. The Company will reimburse
Executive for pre-approved out-of-pocket expenses incurred by Executive
(including reasonable attorney’s fees, if appropriate) as a result of such
cooperation, provided that the Company shall not unreasonably withhold or delay
approval of such expenses. Any such cooperation and/or attendance at meetings
shall be scheduled at such dates and times as reasonably agreed by Executive and
the Company, and the Executive shall be entitled to receive a reasonable hourly
or per diem amount for Executive’s time.

16. NOTICES. Any notice, demand, request or communication of any kind required
or permitted hereunder shall be in writing and shall be deemed sufficiently
served if sent by (i) hand delivery (with receipt acknowledged), (ii) reputable
overnight carrier, or (iii) United States registered or certified mail, postage
prepaid, return receipt requested to the parties addressed to the individuals
and addresses identified in Section 8 of the Separation Agreement or at such

 

- 11 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

other address as each may designate from time to time by notice to the other
parties. Any such notice, demand, request or communication shall be deemed to
have been duly given or served on the date of delivery, if delivered by hand, or
on the date shown on the return receipt or other evidence of delivery, if mailed
or sent by overnight carrier.

17. LEGAL ADVICE. Executive acknowledges that he has had the opportunity to
receive, and has actually received, independent legal advice in this matter, and
that he is hereby voluntarily, knowingly and willfully waiving and/or foregoing
certain legal rights.

18. ADDITIONAL ACKNOWLEDGEMENTS AND REPRESENTATIONS BY EXECUTIVE. Executive
acknowledges that: (a) he understands this Separation Agreement; (b) he is not
releasing any claims that may arise after the date of this Separation Agreement;
(c) he is executing this Separation Agreement in exchange for consideration in
addition to anything of value to which he is already entitled; (d) he has been
advised by Company to consult with counsel prior to executing this Separation
Agreement, and he has consulted with and been represented by counsel; and
(e) his waiver of rights and claims is knowing and voluntary.

19. AMENDMENT. This Separation Agreement cannot be amended, supplemented or
modified, nor may any provision hereof be waived, except by a written instrument
executed by the parties.

20. CONSTRUCTION. This Separation Agreement is deemed to have been drafted
jointly by the parties to this Separation Agreement. Any uncertainty or
ambiguity shall not be construed for or against any party based on attribution
of drafting to any other party.

21. COUNTERPARTS. This Separation Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Separation Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

22. SIGNATORY AUTHORITY. Both of the parties represent, warrant and agree that
they have the full right and authority to enter into this Separation Agreement,
and that the person executing this Separation Agreement on behalf of the Company
has the full right and authority to fully commit and bind the Company.

23. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS SEPARATION AGREEMENT,
EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT HE HAS READ THIS SEPARATION AGREEMENT
CAREFULLY, THAT HE FULLY UNDERSTANDS ITS TERMS AND CONDITIONS, THAT HE HAS BEEN
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS SEPARATION
AGREEMENT, THAT HE HAS BEEN ADVISED THAT HE HAS 21 DAYS WITHIN WHICH TO DECIDE
WHETHER OR NOT TO EXECUTE THIS SEPARATION AGREEMENT AND THAT HE INTENDS TO BE
LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS FOLLOWING THE DATE OF HIS
EXECUTION OF THIS SEPARATION AGREEMENT, EXECUTIVE SHALL HAVE THE RIGHT TO REVOKE
THE RELEASE OF CLAIMS UNDER THE ADEA BY SERVING WITHIN SUCH PERIOD WRITTEN
NOTICE OF REVOCATION TO THE

 

- 12 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

COMPANY AS SET FORTH IN SECTION 8 OF THE SEPARATION AGREEMENT. IF EXECUTIVE
EXERCISES HIS RIGHTS UNDER THE PRECEDING SENTENCE, HE SHALL NOT BE ENTITLED TO
RECEIVE THE AMOUNT PAYABLE TO HIM PURSUANT TO SECTION 4 OF THIS SEPARATION
AGREEMENT, OTHER THAN $10,000, WHICH EXECUTIVE ACKNOWLEDGES IS ADEQUATE
CONSIDERATION TO SUPPORT THE RELEASE OF HIS NON-ADEA CLAIMS. THIS SEPARATION
AGREEMENT WILL BE EFFECTIVE, WITH RESPECT TO ADEA CLAIMS, ON THE EIGHTH DAY
AFTER IT IS SIGNED BY EXECUTIVE, AND WITH RESPECT TO OTHER CLAIMS, AT THE TIME
IT IS SIGNED BY EXECUTIVE.

24. The Separation Agreement constitutes the entire understanding between the
parties. Executive has not relied on any oral or written statements that are not
included in the Separation Agreement.

25. In the event that any provision of this Separation Agreement should be held
to be invalid or unenforceable, each and all of the other provisions of this
Separation Agreement shall remain in full force and effect, and such provision
that is found to be invalid or unenforceable shall be modified as necessary to
permit this Separation Agreement to be upheld and enforced to the maximum extent
permitted by law.

26. This Separation Agreement inures to the benefit of the Company and its
successors and assigns.

 

STARWOOD HOTELS &
RESORTS WORLDWIDE, INC. FRITS VAN PAASSCHEN

/s/ Kenneth Siegel

/s/ Frits van Paasschen

SIGNATURE SIGNATURE

February 16, 2015

February 16, 2015

DATE DATE

Kenneth Siegel

PRINT NAME

CAO

TITLE

 

- 13 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is executed by Frits van Paasschen
(“Executive”) pursuant to Paragraph 4 of the Separation Agreement between
Starwood Hotels & Resorts Worldwide, Inc. dated February 16, 2015 (the
“Separation Agreement”).

WHEREAS, Executive’s employment with the Company has terminated;

WHEREAS, the Company and Executive intend that the terms and conditions of the
Separation Agreement shall govern all issues relating to Executive’s employment
and termination of employment with the Company;

WHEREAS, Executive has been given the opportunity to consider this Release
Agreement for 21 days;

WHEREAS, the Company hereby advises Executive in writing to consult with an
attorney before signing this Release;

WHEREAS, Executive acknowledges that the separation benefits to be provided to
Executive under the Separation Agreement are sufficient to support this Release;
and constitutes consideration to which Executive would not otherwise be
entitled;

WHEREAS, Executive understands that the Company regards the representations by
Executive in the Separation Agreement as material and that the Company is
relying upon such representations in paying amounts to Executive pursuant to the
Separation Agreement.

EXECUTIVE THEREFORE AGREES AS FOLLOWS:

1. Executive’s employment with the Company terminated on February 28, 2015, and
Executive has and will receive the payments and benefits set forth in the
Separation Agreement in accordance with the terms and subject to the conditions
thereof.

2. Executive, on behalf of himself and anyone claiming through him, hereby
agrees, except to the extent such right may not be waived by law, not to sue the
Company or any of its divisions, subsidiaries, affiliates or other related
entities (whether or not such entities are wholly owned) or any of the past,
present or future directors, officers, administrators, trustees, fiduciaries,
employees, agents, and attorneys or any of such other entities, or the
predecessors, successors or assigns of any of them (hereinafter referred to as
the “Released Parties”). Executive agrees to and hereby does release and
discharge, fully, finally and forever, the Released Parties from any and all
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands of any nature whatsoever, in law or in equity, both known
and unknown, asserted or not asserted, foreseen or unforeseen, which Executive
ever had or may presently have against any of the Released Parties arising from
the beginning of time up to the time Executive signs this Release, including,
without limitation, all matters in any way related to the Employment Agreement,
Executive’s employment by the Company or any of its subsidiaries or affiliates,
the terms and conditions thereof, any failure to promote Executive and the
termination or cessation of Executive’s employment with the Company or any of
its subsidiaries or affiliates, and including, without limitation, any and all
claims arising under the Title VII of the Civil Rights

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

Act of 1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of
1866, the Age Discrimination in Employment Act (the “ADEA”), the Older Workers’
Benefit Protection Act, the Family and Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Genetic Information Nondiscrimination Act, the New York State Human Rights Law
(Executive Law Art. 15, Sec. 290 et seq.) or any other federal, state, local or
foreign statute, regulation, ordinance or order, or pursuant to any common law
doctrine; provided, however, that nothing contained in this Release shall apply
to, or release the Company from, any obligation of the Company arising under and
contained in the Separation Agreement, any obligation of the Company arising
under and contained in the Employment Agreement (as defined in the Separation
Agreement) that is not released or waived in the Separation Agreement, or any
vested benefit pursuant to any employee benefit plan of the Company, and this
Agreement does not waive rights or claims that arise after the time Executive
signs it below. The consideration offered in the Separation Agreement is
accepted by Executive as being in full accord, satisfaction, compromise and
settlement of any and all such claims or potential claims, and Executive
expressly agrees that he is not entitled to, and shall not receive, any further
recovery of any kind from the Company or any of the other Released Parties, and
that in the event of any further proceedings whatsoever based upon any matter
released herein, neither the Company nor any of the other Released Parties shall
have any further monetary or other obligation of any kind to Executive,
including any obligation for any costs, expenses or attorneys’ fees incurred by
or on behalf of Executive. Executive agrees that he has no present or future
right to employment with the Company or any of the other Released Parties and
that he will not apply for or otherwise seek employment with any of them.

The “covenant not to sue” contained in the first sentence above does not prevent
or prohibit Executive from filing any administrative complaint or charge against
the Released Parties with any federal, state, or local agency, including for
instance, the U.S. Equal Employment Opportunity Commission or the U.S.
Department of Labor, but Executive understands that by signing this Agreement,
he will have no right to recover monetary damages or obtain individual relief of
any kind in such proceeding with respect to claims released or waived by this
Release. Similarly, the “covenant not to sue” does not prevent Executive from
seeking a judicial determination of the validity of his release of claims under
the ADEA.

3. Executive expressly represents and warrants that he is the sole owner of the
actual and alleged claims, demands, rights, causes of action and other matters
that are released herein; that the same have not been transferred or assigned or
caused to be transferred or assigned to any other person, firm, corporation or
other legal entity; and that he has the full right and power to grant, execute
and deliver the general release, undertakings and agreements contained herein.

4. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, EXECUTIVE EXPRESSLY
ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, THAT HE FULLY UNDERSTANDS
ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE, THAT HE HAS BEEN ADVISED THAT HE HAS 21 DAYS
WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT HE
INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS FOLLOWING THE
DATE OF HIS EXECUTION OF THIS RELEASE, EXECUTIVE SHALL

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

HAVE THE RIGHT TO REVOKE THE RELEASE OF CLAIMS UNDER THE ADEA BY SERVING WITHIN
SUCH PERIOD WRITTEN NOTICE OF REVOCATION TO THE COMPANY AS SET FORTH IN SECTION
8 OF THE SEPARATION AGREEMENT . IF EXECUTIVE EXERCISES HIS RIGHTS UNDER THE
PRECEDING SENTENCE, HE SHALL NOT BE ENTITLED TO RECEIVE THE AMOUNT PAYABLE TO
HIM PURSUANT TO PARAGRAPHS 3 AND 4, OTHER THAN $10,000, WHICH EXECUTIVE
ACKNOWLEDGES IS ADEQUATE CONSIDERATION TO SUPPORT THE SEPARATION AGREEMENT OF
HIS NON-ADEA CLAIMS. THIS AGREEMENT WILL BE EFFECTIVE, WITH RESPECT TO ADEA
CLAIMS, ON THE EIGHTH DAY AFTER IT IS SIGNED BY EXECUTIVE, AND WITH RESPECT TO
OTHER CLAIMS, AT THE TIME IT IS SIGNED BY EXECUTIVE.

5. The Separation Agreement constitutes the entire understanding between the
parties. Executive has not relied on any oral or written statements that are not
included in the Separation Agreement.

6. This Release shall be construed, interpreted and applied in accordance with
the internal laws of the State of New York without regard to the principle of
conflicts of laws.

7. In the event that any provision of this Release should be held to be invalid
or unenforceable, each and all of the other provisions of this Release shall
remain in full force and effect, and such provision that is found to be invalid
or unenforceable shall be modified as necessary to permit this Release to be
upheld and enforced to the maximum extent permitted by law.

 

8. This Release inures to the benefit of the Company and its successors and
assigns.

 

STARWOOD HOTELS &
RESORTS WORLDWIDE, INC. FRITS VAN PAASSCHEN

 

SIGNATURE

 

SIGNATURE

 

DATE

 

DATE

 

PRINT NAME

 

TITLE

 

- 3 -